Citation Nr: 1203350	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.  

2.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to November 1, 2010, and in excess of 40 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972, February 1991 to April 1991, and April 1996 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2003 and May 2004 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Cervical spine

The Veteran's claim for entitlement to service connection for a cervical spine condition was previously remanded by the Board in September 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

A review of the file shows that VA and private medical records include diagnoses of cervical strain and myofascial pain syndrome.  

In November 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he experienced left-sided neck pain radiating down over the left shoulder after the motor vehicle accident in 1991.  A cervical spine x-ray revealed moderately advanced degenerative changes with narrowing of the multiple disc spaces and anterolateral osteophytes.  The radiolucent line overlying the C3, C5, and C6 vertebrae were most likely secondary to confluence of the shadows.  The radiologist doubted that this represented trauma.  The diagnosis was moderately advanced multilevel cervical degenerative disc disease.  The examiner did not explain whether the previously diagnosed cervical strain and myofascial pain syndrome had resolved.  Nor was an opinion provided regarding the etiology of these diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

As the examiner did not address whether the cervical strain and myofascial pain syndrome, which were diagnosed during the pendency of the claim, are related to active service, an addendum should be requested.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 15, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lumbar spine

The Veteran's claim for entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability was previously remanded by the Board in September 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the September 2010 remand order instructed in pertinent part: 

The RO must apply the criteria for spinal disorders that were in effect in November 2002, the effective date of service connection for the lumbar spine, and provide the Veteran with notice of those criteria.  

The Veteran was accorded a compensation and pension (C&P) in September 2011 and his claim was readjudicated in a September 30, 2011 supplemental statement of the case.  There is no indication that the Veteran received notice of the criteria for spinal disorders that were in effect in November 2002, nor is there indication that the criteria were applied in the September 2011 supplemental statement of the case.  

The Court has held that the RO/AMC compliance with a remand is not discretionary, and that if the RO/AMC fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall, supra.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Associate with the claims folder VAMC medical records dating from February 15, 2009.  If no further treatment records exist, the claims file should be documented accordingly. 

2.  Then, request an addendum from the November 2010 VA examiner, if available, that addresses whether it is at least as likely not (a probability of 50 percent or greater) that the cervical strain and myofascial pain syndrome, which were diagnosed while the Veteran's claim was pending, began in or are related to a period of active service, to include injuries sustained during a 1991 motor vehicle accident.  

If a rationale or opinion cannot be provided without another examination, schedule the Veteran for another complete VA spine examination. 

3.  After ensuring the above development is complete, and after returning any report that is inadequate for corrective action, the RO/AMC is to readjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The SSOC must also apply the criteria for spinal disorders that were in effect in November 2002, the effective date of service connection for the lumbar spine, and provide the Veteran with notice of those criteria in the supplemental statement of the case, to include Diagnostic Codes 5292 and 5293.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


